                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   JERRY HAMILTONHAUSEY,                                     No. C 18-6179 WHA (PR)
                                                                         10                    Plaintiff,                               ORDER GRANTING MOTION TO
                                                                                                                                        DISMISS AND EXTENSION OF
                                                                         11        v.                                                   TIME; DENYING MOTION FOR
United States District Court




                                                                                                                                        TRIAL DATE; GRANTING LEAVE
                                                                              JILL LEWIS,                                               TO AMEND
                               For the Northern District of California




                                                                         12
                                                                         13                    Defendant.                               (Dkt. Nos. 9, 13, 14, 26)
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Plaintiff, a California state prisoner at San Quentin State Prison, filed this pro se civil
                                                                         17   rights case under 42 U.S.C. § 1983 alleging that defendant violated his constitutional rights. He
                                                                         18   claims that plaintiff fired him from his prison job assignment based upon his race and gender.
                                                                         19   Defendant has moved to dismiss for failure to state a cognizable claim for relief. Plaintiff has
                                                                         20   opposed the motion, and defendant has replied. For the reasons discussed below, the motion to
                                                                         21   dismiss is GRANTED and the case is DISMISSED.
                                                                         22                                                  ANALYSIS
                                                                         23   A.        STANDARD OF REVIEW
                                                                         24             Failure to state a claim is a grounds for dismissal under Rule 12(b)(6) of the Federal
                                                                         25   Rules of Civil Procedure. Dismissal for failure to state a claim is a ruling on a question of law.
                                                                         26   Parks School of Business, Inc., v. Symington, 51 F.3d 1480, 1483 (9th Cir. 1995). "The issue is
                                                                         27   not whether plaintiff will ultimately prevail, but whether he is entitled to offer evidence to
                                                                         28   support his claim." Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).
                                                                          1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                                                          2   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
                                                                          3   statement need only give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          4   upon which it rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations and internal
                                                                          5   quotations omitted). Although in order to state a claim a complaint “does not need detailed
                                                                          6   factual allegations, . . . a plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to
                                                                          7   relief' requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                                                          8   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief
                                                                          9   above the speculative level.” Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007)
                                                                         10   (citations omitted). A complaint must proffer “enough facts to state a claim for relief that is
                                                                         11   plausible on its face.” Id. at 1986-87. A motion to dismiss should be granted if the complaint
United States District Court
                               For the Northern District of California




                                                                         12   does not proffer "enough facts to state a claim for relief that is plausible on its face." Id. at 570;
                                                                         13   see, e.g., Ashcroft v. Iqbal, 129 S. Ct. 1937, 1952 (2009).
                                                                         14           Review is limited to the contents of the complaint, Clegg v. Cult Awareness Network, 18
                                                                         15   F.3d 752, 754-55 (9th Cir. 1994), including documents physically attached to the complaint or
                                                                         16   documents the complaint necessarily relies on and whose authenticity is not contested. Lee v.
                                                                         17   County of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). In addition, the court may take
                                                                         18   judicial notice of facts that are not subject to reasonable dispute. Id. at 688 (discussing Fed. R.
                                                                         19   Evid. 201(b)). Allegations of fact in the complaint must be taken as true and construed in the
                                                                         20   light most favorable to the non-moving party. Sprewell v. Golden State Warriors, 266 F.3d
                                                                         21   979, 988 (9th Cir. 2001). The court need not, however, “accept as true allegations that are
                                                                         22   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Ibid.
                                                                         23           A pro se pleading must be liberally construed, and "however inartfully pleaded, must be
                                                                         24   held to less stringent standards than formal pleadings drafted by lawyers." Twombly, 550 U.S.
                                                                         25   at 570 (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Allegations of fact in the
                                                                         26   complaint must be taken as true and construed in the light most favorable to the non-moving
                                                                         27   party. Symington, 51 F.3d at 1484.
                                                                         28
                                                                                                                                 2
                                                                          1   B.     LEGAL CLAIMS
                                                                          2          1.      Pleadings
                                                                          3          Plaintiff filed four complaints in this case (ECF Nos. 1, 3, 6, 10). After filing the
                                                                          4   original complaint, his next complaint (ECF No. 3) was construed, in the Order of Service, as
                                                                          5   the First Amended Complaint (“FAC”) and deemed the operative complaint (ECF No. 5).
                                                                          6   Plaintiff thereafter submitted two more complaints (ECF Nos. 6, 10), which he has since
                                                                          7   withdrawn and indicated that he would like to proceed with the FAC (ECF No. 23).
                                                                          8   Accordingly, the FAC is the operative complaint.
                                                                          9          2.      Claims
                                                                         10          Plaintiff alleges that defendant accused him of stealing property from his prison work
                                                                         11   job and reported this to plaintiff’s supervisor. Plaintiff then lost his job, and he denies having
United States District Court
                               For the Northern District of California




                                                                         12   stolen property. Plaintiff alleges that defendant used racial slurs against him, and he claims that
                                                                         13   she caused him to lose his prison job based upon his male gender and African-American race.
                                                                         14          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                                                         15   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         16   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         17   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         18          Plaintiff’s allegations do not state a cognizable claim for the violation of his
                                                                         19   constitutional rights. “The Equal Protection Clause of the Fourteenth Amendment commands
                                                                         20   that no State shall 'deny to any person within its jurisdiction the equal protection of the laws,'
                                                                         21   which is essentially a direction that all persons similarly situated should be treated alike.” City
                                                                         22   of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985). Plaintiff has not alleged that
                                                                         23   defendant treated another inmate who was of a different gender or race and yet who was
                                                                         24   similarly situated to him differently. There could be no such inmate of a different gender as all
                                                                         25   the inmates at San Quentin are male. He alleges that she accused him of stealing property from
                                                                         26   his job, and then reported him to his supervisor and used racial slurs against him. He has not,
                                                                         27   however, alleged that she believed another inmate had stolen property from his job assignment
                                                                         28
                                                                                                                                3
                                                                          1   and yet did not report him to his work supervisor because he was a different race than plaintiff.
                                                                          2   Defendant’s racial slurs, if true, indicate racial animus but do not by themselves amount to a
                                                                          3   constitutional violation absent her having treated a similarly situated inmate differently.
                                                                          4   Accordingly, plaintiff has not stated a cognizable claim under the Equal Protection Clause, nor
                                                                          5   is there any other constitutional right implicated by his allegations.
                                                                          6          Leave to amend is ordinarily given, but not where it constitutes an exercise in futility.
                                                                          7   See Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994). Here, plaintiff amended
                                                                          8   his complaint multiple times and did not correct this error. On the other hand, plaintiff may not
                                                                          9   have been aware of this error because his claim was found on initial review under 28 U.S.C. §
                                                                         10   1915A, to be cognizable when liberally construed. Accordingly, plaintiff will be given leave to
                                                                         11   amend to correct this error, assuming he can do so in good faith.
United States District Court
                               For the Northern District of California




                                                                         12          Plaintiff argues that his claim should not be dismissed because it was found cognizable
                                                                         13   upon initial review. That finding does not preclude a later determination that the claim is not in
                                                                         14   fact cognizable after reviewing a motion to dismiss under Rule 12(B)(6). See Teahan v.
                                                                         15   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                                         16                                            CONCLUSION
                                                                         17          For the reasons set out above, it is hereby ordered as follows:
                                                                         18          1. Defendants’ motions to dismiss are GRANTED. Defendant’s motion for an extension
                                                                         19   of time is also GRANTED. Plaintiff’s motion for a trial date is DENIED as premature; he must
                                                                         20   amend his complaint to state a cognizable claim for relief.
                                                                         21          2. Plaintiff’s FAC is DISMISSED with leave to amend, as described above, within 28
                                                                         22   days of the date this order is filed. The amended complaint must include the caption used in
                                                                         23   this order and the civil case number C 18-6179 WHA (PR) and the words SECOND
                                                                         24   AMENDED COMPLAINT on the first page. Because an amended complaint completely
                                                                         25   replaces the original complaint, plaintiff must include in it all the claims he wishes to present.
                                                                         26   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material
                                                                         27   from the original complaint by reference. Failure to amend within the designated time and in
                                                                         28
                                                                                                                               4
                                                                          1   accordance with this order will result in the dismissal of this case.
                                                                          2          3. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court
                                                                          3   informed of any change of address and must comply with the court's orders in a timely fashion.
                                                                          4   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                                                          5   Federal Rule of Civil Procedure 41(b).
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                              Dated: May 30 , 2019.
                                                                          8                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               5
